May 21, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
 HARRIS COUNTY PRECINCT 4 CONSTABLE’S OFFICE DEPUTY JASON
         REESE, IN HIS INDIVIDUAL CAPACITY, Appellant

NO. 14-15-00427-CV                         V.

BARBARA COATS, INDIVIDUALLY, AS PERSONAL REPRESENTATIVE
OF THE ESTATE OF JAMAIL AMRON, DECEASED AND AS HEIR TO THE
     ESTATE OF JAMAIL AMRON, DECEASED; AND ALI AMRON,
 INDIVIDUALLY AND AS HEIR TO THE ESTATE OF JAMAIL AMRON,
                       DECEASED, Appellee
                ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on February 17, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order this decision certified below for observance.